Case 2:13-cv-09350-JC Document 247 Filed 02/26/19 Page 1 of 2 Page ID #:5275



 1

 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     EMMANUEL BRACY, an             )              No. CV13-09350 (JC)
12   individual,                    )
                                    )              ORDER GRANTING JOINT
13                  Plaintiff,      )              STIPULATION AND REQUEST
                                    )              FOR ADDITIONAL TIME TO
14   vs.                            )              COMPLY WITH THIS COURT’S
                                    )              ORDER AT DOCKET NUMBER
15   CITY OF LOS ANGELES;           )              245
     DETECTIVE CARL WORRELL;        )
16   DETECTIVE DONALD               )
     WALTHERS; DETECTIVE            )
17   RICHARD GUZMAN; DETECTIVE )
     RANDY RICO; and DOES 1 through )
18   10, inclusive,                 )
                                    )
19                  Defendants.     )
     ______________________________ )
20
21         After consideration of the parties’ joint request for additional time to
22   comply with this Court’s February 19, 2019 order at Docket Number 245 and with
23   GOOD CAUSE SHOWING, the court GRANTS the joint request of the parties.

24   IT IS HEREBY ORDERED:

25   //

26   //
27   //
28


                                               1
                                           ORDER
Case 2:13-cv-09350-JC Document 247 Filed 02/26/19 Page 2 of 2 Page ID #:5276



 1         1.    The date for which the parties are to comply with this Court’s

 2               February 19, 2019 order (Dkt. No. 245) is hereby continued from

 3               March 5, 2019 to June 5, 2019.

 4
 5   IT IS SO ORDERED.

 6
 7   DATED:      February 26, 2019                ____________/s/________________
                                                  Honorable Jaqueline Chooljian
 8                                                United States Magistrate Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
                                         ORDER
